The trial court's well-written decision adopted by the majority of this court holds that there is no appeal from the decision of the State Personnel Board of Review in the case of an involuntary disability separation of an employee. They reason that, if there were, the legislature would have told us so.
Is it possible that the legislative intent would allow such interpretation of the statute or was it a drafting oversight in the enactment of the amendment? Whether by legislative intent or oversight, this court's affirmation effectively denies either the employer or the employee the complete due process which is accorded other employees and employers in the case of removals or reduction in pay for disciplinary reasons.
Accordingly, I dissent.